Citation Nr: 9920061	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to May 
1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1995 that denied the veteran's claim 
for service connection for a left knee disorder.

On August 27, 1997, a hearing was held at the Board before 
Steven L. Cohn, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  While the veteran's claim 
was at the RO, an additional issue of service connection for 
a right foot condition was raised by the veteran and denied 
by the RO.  The record reflects that the veteran filed a 
Notice of Disagreement (NOD) and was issued a Statement of 
the Case (SOC), but no substantive appeal is contained in the 
record and this issue is not presented for appellate review.

In October 1997 the Board Remanded the veteran's claim to the 
RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have a left knee disorder, 
including arthritis, which is related to service or any event 
of service origin or was manifest within a year of separation 
from service.


CONCLUSION OF LAW

The veteran does not have a left knee disorder which was 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
injury, treatment or diagnoses relating to his left knee.  
The service medical records include several notations related 
to the veteran's right foot, dated January, February, and 
March 1972.  The veteran was separated from service as 
medically unfit for induction because of a painful right 
foot.  There was no reference to the left knee.  The physical 
examination for separation in March 1972 was negative for 
complaints or findings referring to the knee.

In December 1994 the veteran filed a claim for service 
connection for a left knee injury which he reported began in 
March 1972.  

Private medical records, including from Ian Archibald, M.D., 
dated in February 1991 noted that x-rays of the veteran's 
left knee showed a "popliteal mass" and "osteoarthritis."  
April 1991 records noted that the veteran was a carpenter who 
was in between seasons.  The veteran had a large apparent 
popliteal cyst of the left knee.  He reported occasional 
problems in both knees and that the cyst had been present the 
last few months.  There was no reference to any injury or 
problems during service, including the treatment records 
dated on April 2, 1991.  Examination records noted that the 
veteran had a "large golf-ball size cyst at the back of his 
knee."  A partial arthroscopic medial meniscectomy and 
removal of the popliteal cyst was performed in April 1991, 
with Dr. Ian Archibald listed as the surgeon.  The veteran 
was observed to have a moderate degenerative tear of the 
posterior horn of the medial meniscus, early degenerative 
changes in the medial femoral condyle, medial tibial plateau, 
and early degenerative tearing of the lateral meniscus.  In 
addition, the patella femoral joint had some early 
chondromalacia.

The veteran continued to have treatment for his left knee in 
May and June 1991.  In October 1991 the veteran complained of 
pain in his left knee, and the impression given was that it 
was related to the prior surgery.

Other private medical records from James W. Banks, M.D., 
dated in August 1992, noted that the veteran complained of 
problems with extending his left knee in February and August 
1992.  X-rays of the left knee showed narrowing of the medial 
compartment and some very minimal early degenerative changes 
taking place, and that "no other abnormalities [were] 
noted."  Dr. Banks also referred to an examination of the 
veteran in February 1992, where there was a lack of complete 
extension of the left knee that was felt to be due to scar 
tissue from the veteran's surgery.  There was no reference to 
any knee injury in service.  August 1992 examination records 
concluded that the veteran may be developing more problems 
with his degenerated medial meniscus and it was entirely 
possible that he may have had an entrapment of a nerve in the 
scar tissue from the excision of the Baker's cyst.

Private medical records from Dr. Ian Archibald, dated in 
March 1993, noted that the veteran was seen for a re-
evaluation of his knee.  Dr. Archibald recorded a impression 
of some kind of nerve neuroma at the posterior aspect of the 
knee possibly related to the popliteal cyst incision.  He 
also noted that the condition did not come on immediately 
after the original surgery but developed a few months later, 
and gave his opinion that the veteran was clearly "diabled 
[sic] with his present condition and [was] unable to work in 
any kind of employment."  May 1993 records noted that a 
neuroma did form in his wound which caused his knee to remain 
very tender posteriorly.  Subsequent treatment records dated 
November 1993 noted an impression of persistent posterior 
knee pain following popliteal cyst removal.  No reference was 
made to an injury in service.

Private medical records from Dr. Banks dated in June 1995 
noted treatment by Dr. Archibald.  It was reported that the 
veteran's main problem today (June 1995) was that he wanted 
to talk about the possibility of getting some service 
connected disability for an injury that he had in 1970 or 
1971.  (This is the first reference to an injury in service.)  
The record included Dr. Bank's reply that there was no way he 
could connect it with that injury, and x-rays that were made 
in 1992 would be of no particular benefit in that decision.

A private treatment record from Dr. Archibald dated in 
February 1996 noted the veteran's report that he believed his 
knee problem was related to an injury he had in 1972 while in 
the military.  The veteran reported that while working with 
riot control sticks he was hit on the side of his left knee 
and sustained a patellar dislocation that was treated with a 
reduction, aspiration of fluid, and a week of casting.  The 
veteran reported that he was discharged shortly after that in 
1972 and went to a local physician several months later.  He 
claimed gradually persistent problems since that time.  Dr. 
Archibald stated that his office note of April 2, 1991, was 
consistent with the veteran's report.  (However, as noted 
above, the actual treatment report of that date did not 
mention a service injury.)  On examination of the veteran's 
left knee, he noted an impression of degenerative arthritis 
of the medial joint compartment of the left knee, some mild 
patella femoral changes, recurrent swelling of the left knee 
that resulted in a popliteal cyst and a previous history of a 
patella dislocation.  X-rays of the left knee showed 
significant narrowing of the medial joint compartment, and a 
little bit of a spur around the patella femoral joint, 
otherwise the knee x-rays were assessed as unremarkable.

The February 1996 records included an opinion that the 
veteran's condition "could very well have stemmed from the 
injury that he described in 1972," and that "this would 
assume that there had been no other significant injuries to 
his knee."  Dr. Archibald further stated that the previous 
records in his chart from 1991 through to the present time 
were consistent with the veteran's assessment that the 
patella dislocation that he sustained in the military would 
have set up a degenerative process in his knee with recurrent 
swellings of his joint and eventually needing to have the 
knee arthroscoped and a popliteal cyst removed.  

A VA treatment record dated in March 1996 noted that the 
veteran had increased pain in his left knee, and that his 
knee was very tender to palpation.

A response from the Beckley VA medical center, received in 
April 1996, was negative for any records between January 1978 
and December 1980.

A lay statement received in April 1996 stated that the 
veteran did not have any leg or knee problems between 1961 
and 1971.  Another lay statement received in April 1996 from 
two acquaintances of the veteran stated that the veteran did 
not have any leg problems between 1968 and 1972, and that the 
veteran had had leg problems from 1972 to the time the 
statement was written.

During a personal hearing at the RO in April 1996, the 
veteran testified that his left knee was injured in March or 
April 1972 during training and that he was treated with a 
full cast at the base hospital.  The veteran testified that 
he subsequently had problems with his knee and sought 
treatment soon after his discharge from service.

The National Personnel Records Center (NPRC) replied in 
January 1997 that only one morning report had been found for 
the time period between January 1, 1972 and May 2, 1972, 
which consisted of a May 1972 report that the veteran had 
been transferred.  In February 1997 the NPRC responded that 
all service medical records had already been sent to the RO.  

A hearing before the Board was held in August 1997.  The 
veteran testified that his knee was normal prior to service, 
and that after his knee was injured he was placed on light 
duty before being discharged.  The veteran also claimed that 
he had been treated in service, and that Dr. Archibald was 
aware of his previous injury.  The veteran further stated 
that he had been treated at the Martinsburg VA facility in 
1972.  The veteran otherwise testified to the same 
circumstances relating to his left knee that he had 
previously testified about during the April 1996 hearing at 
the RO.

Pursuant to a Board Remand in October 1997, the VA medical 
center in Martinsburg replied in March 1998 that there were 
no treatment records concerning the veteran at that facility.

Analysis

Initially, the Board finds that the veteran's claim of 
service connection is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record does not indicate that there are other 
records available which might pertain to the issue on appeal.  
The Board notes that there have been multiple efforts to get 
records cited by the veteran in order to support his claim.  
No further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  That an injury or disease occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within 1 
year from the date of separation from service, such disease 
will be subject to presumptive service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are completely negative 
for any treatment or diagnoses related to the veteran's left 
knee.  The service medical records include several dates of 
treatment for problems with the veteran's right foot, with no 
mention of problems, complaints, or diagnoses concerning his 
left knee.  The March 1972 report of the veteran's separation 
examination detailed problems with his right foot, but found 
his lower extremities, including left knee, to be normal.  A 
statement signed by the veteran, dated May 1972, stated that 
he believed there had been no changes in his medical 
condition since his separation examination.

The earliest medical records showing a problem with the 
veteran's left knee are from 1991, almost twenty years after 
his separation from service.  However, the initial complaints 
concerning the veteran's knee in 1991, including an office 
note by Dr. Archibald dated April 2, 1991, did not refer to a 
service injury.  The first reference to service was not until 
1995.  Despite several searches by the RO, no other medical 
records, VA or private, have been found to document treatment 
for left knee problems prior to 1991.  Additionally, the 
records from Dr. Archibald include several notations 
concerning visits in 1991 and none of them refer to the 
veteran having reported injuring his knee in service.

Private medical records dated February and April 1991 show 
that the veteran had a popliteal mass and osteoarthritis in 
his left knee.  Other medical records indicate that the 
veteran had continuing problems with his left knee requiring 
medical treatment.

Private treatment records dated in February 1996 noted 
persistent pain in the veteran's left knee, and the opinion 
that the veteran's left knee condition "could very well have 
stemmed from the injury that he described in 1972."  The 
physician giving this opinion added that "this would assume 
that there had been no other significant injuries to his 
knee."

Dr. Archibald, the physician giving the medical opinion in 
February 1996, also stated that previous records in his chart 
dating from 1991 to February 1996 were consistent with the 
veteran's view that his ongoing knee problems stemmed from 
the in-service injury reported by the veteran.  However, 
there is no mention of an in-service injury in any prior 
medical record pertaining to the veteran's left knee, with 
the exception of a June 1995 record in which a different 
physician declined to attribute the veteran's knee problems 
to his reported in-service injury.

There are no medical records directly documenting the 
occurrence of, or a diagnosis related to, the veteran's 
claimed left knee injury, or to any arthritis present in the 
left knee within one year of his separation from service.  
Therefore, presumptive service connection for the veteran's 
left knee does not apply.  Furthermore, the only medical 
nexus evidence contained in the record is based on the 
veteran's report that he had been "hit on the side of his 
left knee and sustained a patellar dislocation that was 
treated with a reduction, aspiration of fluid and a week of 
casting."  This was the veteran's report of an injury that 
had occurred approximately 24 years earlier.  The medical 
examiner's opinion that the veteran's present condition 
"could very well have stemmed from the injury that he 
described in 1972" is based upon the veteran's history 
concerning his claimed in-service injury.  Corroborating 
evidence that the veteran sustained a knee injury in service 
has not been presented and it is noted that the veteran did 
not describe a knee injury in service when he first sought 
treatment for knee complaints in 1991.  In addition, the 
veteran as a lay person, is not competent to give a medical 
opinion as to any in-service injury of his left knee.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We find 
that the medical nexus evidence contained in the February 
1996 medical opinion from Dr. Archibald is not persuasive, in 
that it relies on the unsubstantiated history and lay opinion 
given by the veteran in describing his claimed in-service 
left knee injury.  As discussed above, when the veteran 
initially sought treatment for his knee complaints in 1991 he 
referred to his work as a carpenter and did not report any 
injury in service.  We find that initial report of medical 
history provided for treatment purposes to be more persuasive 
then the veteran's subsequent history linking his knee 
complaints to a claimed injury in service, which was provided 
after he had filed his claim for service connection. See 
Swann v. Brown, 5 Vet. App. 229 (1993); LeShore v. Brown, 8 
Vet. App. 406 (1995).

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder.  The 
medical evidence, when considered in its entirety, does not 
serve to establish that the veteran has a current left knee 
disorder which can be attributed to an in-service injury or 
disease or be presumed to have been incurred in service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998) and 38 C.F.R. § 3.102 (1998), but does not find 
the evidence to be of such approximate balance as to warrant 
its application.  Accordingly, the claim for service 
connection must be denied.


ORDER

Service connection for a left knee disorder is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

